Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.805 Page 1 of 67




                         EXHIBIT
                           21
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.806 Page 2 of 67




                                                                               6510


                                                        SC14_15-REPORTS-038691
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.807 Page 3 of 67




                           EXHIBIT
                                21A
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.808 Page 4 of 67




                                                                               7016


                                                        SC14_15-REPORTS-038734
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.809 Page 5 of 67




                                                                               7017


                                                        SC14_15-REPORTS-038735
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.810 Page 6 of 67




                                                                               7018


                                                        SC14_15-REPORTS-038736
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.811 Page 7 of 67




                         EXHIBIT
                           22
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.812 Page 8 of 67




                                                                               6739


                                                        SC14_15-REPORTS-038692
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.813 Page 9 of 67




                                                                               6740


                                                        SC14_15-REPORTS-038693
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.814 Page 10 of 67




                         EXHIBIT
                           23
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.815 Page 11 of 67




                                                              10.17. HVST
         Date      Buiers Name       Shares   Price Per   Total Sale       Gross Comm
                                              $           $                $
        10.17.17   Jeff Smith         529     5.30        2,803.70         1,261.67
                                              $           $                $
        10.17.17   Dale Bennett       392     5.10        1,999.20         899.64
                                              $           $                $
        10.17.17   Tom Hawling        518     5.40        2,797.20         1,258.74
                                              $           $                $
        10.20.17   Thomas Chong       425     5.40        2,295.00         1,032.75
                                                          $                $
                                                          -                -

                                                          $
                                     1,864                - 9,895.10       ·$   3463.28




                                                                       SC 14_ 15-Reports-030417
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.816 Page 12 of 67




                         EXHIBIT
                           24
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.817 Page 13 of 67




                                                              8.7. BMXI
           Date     Harold             Shares    Price Per   Total Sale   Gross Comm
                                                 $           $            $
           8.7.17   Brandon Hunt       208,333   0.05        9,999.98     4,499.99
                                                 $           $            $
           8.7.17   Harold Campbell    58,695    0.05        2,699.97     1,214.99
                                                 $           $            $
           8.7.17   Florence Fisher    20,833    0.05        999.98       449.99
                                                 $           $            $
           8.7.17   Rich Shapher       144,454   0.05        6,933.79     3,120.21
                                                 $           $            $
           8.7.17   Rich Shapher       13,828    0.05        636.09       286.24
                                                 $           $            $
           8.7.17   Rich Shapher       50,000    0.05        2,300.00     1,035.00
                                                 $           $            $
           8.7.17   Umesh Shat         97,826    0.05        4,500.00     2,025.00
                                                 $           $            $
           8.7.17   Allen Moore        20,000    0.05        960.00       432.00
                                                 $           $            $
           8.7.17   Allen Moore         5,000    0.05        240.00       108.00
                                                 $           $            $
           8.8.17   Bett Gray          42,000    0.05        2,016.00     907.20
                                                 $           $            $
           8.8.17   Laren Mertons      10,200    0.05        484.50       218.03
                                                 $           $            $
           8.8.17   Laren Mertons      109,800   0.05        5,270.40     2,371.68
                                                 $           $            $
           8.8.17   Jeff Vogel          5,416    0.05        259.97       116.99
                                                 $           $            $
           8.8.17   Jeff Vogel         30,000    0.05        1,380.00     621.00
                                                 $           $            $
           8.8.17   Bruce Revel        41,666    0.05        1,999.97     899.99
                                                 $           $            $
           8.8.17   Larry Scott        18,556    0.05        890.69       400.81
                                                 $           $            $
           8.8.17   Nick Dunbar**      41,666    0.05        1,999.97     899.99
                                                 $           $            $
           8.8.17   Tom Bullock        10,200    0.05        489.60       220.32
                                                 $           $            $
           8.8.17   Tom Bullock        10,200    0.05        489.60       220.32
                                                 $           $            $
           8.8.17   Tom Bullock         8,465    0.05        406.32       182.84
                                                 $           $            $
           8.8.16   Chuck Brinker      47,916    0.05        2,299.97     1,034.99
                                                 $           $            $
           8.9.17   Luke till setter   62,500    0.04        2,806.25     1,262.81




                                                                 SC14_15-REPORTS-038694
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.818 Page 14 of 67




                                                    $      $           $
           8.9.17   Tender Robinson      16,328     0.05   767.42      345.34
                                                    $      $           $
           8.9.17   Tender Robinson       200       0.05   9.40        4.23
                                                    $      $           $
           8.9.17   Tender Robinson      10,000     0.05   470.00      211.50
                                                    $      $           $
           8.9.17   Tender Robinson      25,555     0.05   1,175.53    528.99
                                                    $      $           $
           8.9.17   Russell Dietzen      14,996     0.04   673.32      302.99
                                                    $      $           $
           8.9.17   Russell Dietzen      9,604      0.04   430.26      193.62
                                                    $      $           $
           8.9.17   Russell Dietzen      10,200     0.04   456.96      205.63
                                                    $      $           $
           8.9.17   Russell Dietzen      10,200     0.04   448.80      201.96
                                                    $      $           $
           8.9.17   James Edmonson       72,274     0.05   3,505.29    1,577.38
                                                    $      $           $
           8.9.17   James Edmonson       10,200     0.05   494.70      222.62
                                                    $      $           $
           8.9.17   David Bender         82,669     0.05   4,025.98    1,811.69
                                                    $      $           $
           8.9.17   David Bender         10,000     0.05   485.00      218.25
                                                    $      $           $
           8.9.17   David Bender         10,000     0.05   471.40      212.13
                                                    $      $           $
           8.9.17   Ken Peter            5,015      0.05   243.23      109.45
                                                    $      $           $
          8.10.17   AM fuller            42,553     0.05   1,999.99    900.00
                                                    $      $           $
          8.10.17   Andrew Coy           95,744     0.05   4,499.97    2,024.99
                                                    $      $           $
          8.10.17   Henry Dove           30,200     0.05   1,434.50    645.53
                                                    $      $           $
          8.10.17   John Hamilton        79,166     0.05   3,760.39    1,692.17
                                                    $      $           $
          8.10.17   Ralph Davis         1,000,000   0.05   47,000.00   21,150.00
                                                    $      $           $
          8.10.17   David Navarro       100,000     0.05   4,550.00    2,047.50
                                                    $      $           $
          8.10.17   David Navarro        6,382      0.05   299.95      134.98
                                                    $      $           $
          8.10.17   Paul Harzar          42,105     0.05   1,978.94    890.52
                                                    $      $           $
          8.10.17   Jersey Weinberger   106,582     0.05   5,009.35    2,254.21




                                                               SC14_15-REPORTS-038695
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.819 Page 15 of 67




                                                $          $              $
          8.11.17   Art Coerver       50,000    0.05   2,400.00       1,080.00
                                                $          $              $
          8.11.17   Allen Hughes       1,000    0.05   48.00          21.60
                                                $      $               $
          8.11.17   Allen Hughes      10,000    0.04   417.50         187.88
                                                $      $               $
          8.11.17   Allen Hughes      10,000    0.05   470.00         211.50
                                                $      $               $
          8.11.17   Buddy Womochill   30,906    0.05   1,452.58       653.66
                                                $      $               $
          8.11.17   Buddy Womochill   36,094    0.05   1,732.51       779.63
                                                $      $               $
          8.11.17   Joe Judd          194,601   0.05   9,321.39       4,194.62
                                                $      $               $
          8.11.17   Joe Judd          10,000    0.05   455.00         204.75
                                                $      $               $
          8.11.17   Joe Judd          3,732     0.05   179.14         80.61
                                                       $               $
           8.11                                        -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -




                                                               SC14_15-REPORTS-038696
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.820 Page 16 of 67




                                                           $              $
                                                       -              -
                                                           $              $
                                                       -              -
                                                           $              $
                                                       -              -
                                                           $              $
                                                       -              -
                                                           $              $
                                                       -              -
                                                           $              $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -
                                                       $               $
                                                       -              -




                                                               SC14_15-REPORTS-038697
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.821 Page 17 of 67




                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $

                                                       $           $
                                                                  -
                                                               :±.,...::,--~




                                                           SC14_15-REPORTS-038698
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.822 Page 18 of 67




                         EXHIBIT
                           25
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.823 Page 19 of 67




      +14167292071 Andrew

      Everyone I wrote Bmxi filled your orders came in but sometimes I was saying .047 but I had
      my order in at .046 just to make sure I capture everything you bring

      Status: Read
      Reed: 81412017 02 SS(UTC+O)
                                                                             8/4/2017 02:55(UTC+O)




                                                                                                                      1385


                                                                                                     SC14_15-REPORTS-038699
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.824 Page 20 of 67




                         EXHIBIT
                           26
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.825 Page 21 of 67




                                                                                180


                                                        SC14_15-REPORTS-038700
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.826 Page 22 of 67




                                                                                181


                                                        SC14_15-REPORTS-038701
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.827 Page 23 of 67




                                                                                182


                                                        SC14_15-REPORTS-038702
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.828 Page 24 of 67




                         EXHIBIT
                           27
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.829 Page 25 of 67




                                                                            6438


                                                        SC14_15-REPORTS-038703
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.830 Page 26 of 67




                         EXHIBIT
                           28
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.831 Page 27 of 67




                                                          CHZP 5/27-6/2
           Date      Buyers Name     Shares   Price Per    Total Sale   Gross Comm
                                              $             $           $
         5/27/2016   Melanie Riles   7,781    0.69         5,368.89     1,610.67
                                              $             $           $
         5/27/2016   Peter Ryder     6,000    0.69         4,140.00     1,242.00
                                              $             $           $
         5/27/2016   Minh Tu         7,246    0.69         4,999.74     1,999.90
                                              $             $           $
         5/31/2016   Mark Reterath   7,200    0.69         4,968.00     1,987.20
                                              $             $           $
         6/1/2016    Bob Brown       4,000    0.67         2,680.00     1,072.00
                                              $             $           $
         6/1/2016    Jeff Petrucci   7,114    0.67         4,766.38     1,906.55
                                              $             $           $
         6/2/2016    Len Penner      1,470    0.68         999.60       399.84
                                                            $           $

                                                            $           $

                                                            $           $

                                                            $           $

                                                            $           $

                                                            $           $




                                                                SC14_15-REPORTS-038704
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.832 Page 28 of 67




                         EXHIBIT
                           29
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.833 Page 29 of 67




      +14167292071 Andrew

      I am sending 10k for chzp more is going to hit today they only sent half what they had to
      send me. And money for yesterday trades

      Stab.ls: Read
      Read: 12/30/2016 16:04(UTC+O)
                                                                             12/30/2016 16:04(UTC+O)




                                                                                                                        827


                                                                                                       SC14_15-REPORTS-038705
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.834 Page 30 of 67




                                                                                828

                                                        SC14_15-REPORTS-038706
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.835 Page 31 of 67




                         EXHIBIT
                           30
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.836 Page 32 of 67




                                                                    8.17 GVCL
            Date     Buyers Name         Shares    Price Per    Total Sale      Gross Comm
                                                   $            $               $
           8.17.17   Kyle Finn           150,000   0.02         3,165.00        1,424.25
                                                   $            $               $
           8.17.17   Kyle Finn           10,000    0.02         229.00          103.05
                                                   $            $               $
           8.17.17   tom Tufts           160,000   0.03         4,000.00        1,800.00
                                                   $            $               $
           8.17.17   Scott Woodley       44,000    0.02         1,012.00        455.40
                                                   $            $               $
          8.17.107   Scott Woodley       50,000    0.02         1,080.00        486.00
                                                   $            $               $
          8.17.17    Matt Turner         92,000    0.02         2,208.00        993.60
                                                   $            $               $
          8.17.17    Royce Jackson       100,000   0.02         2,480.00        1,116.00
                                                   $            $               $
          8.18.17    Phillip wooddruff   95,846    0.03         2,999.98        1,349.99
                                                   $            $               $
          8.18.17    Charles Hooker      115,000   0.03         3,645.50        1,640.48
                                                   $            $               $
          8.18.17    Bill Shot           40,000    0.03         1,268.00        570.60
                                                   $            $               $
          8.18.17    Bill Shot           10,000    0.03         311.00          139.95
                                                   $            $               $
          8.18.17    Bill Shot           44,637    0.03         1,410.53        634.74
                                                   $            $               $
          8.18.17    Ruselll Dietzen     70,000    0.03         2,149.00        967.05
                                                   $            $               $
          8.18.17    Ralph Mayer         62,200    0.03         1,878.44        845.30
                                                   $            $               $
          8.18.17    Roland Cooture      17,866    0.03         548.49          246.82
                                                   $            $               $
          8.18.17    Roland Cooture      100,000   0.03         3,000.00        1,350.00
                                                   $            $               $
          8.18.17    Roland Cooture      50,000    0.03         1,535.00        690.75
                                                   $            $               $
          8.18.17    George Magna        114,006   0.03         3,499.98        1,574.99
                                                   $            $               $
          8.18.17    Jeff Smth           50,000    0.03         1,535.00        690.75
                                                   $            $               $
          8.18.17    Jeff Smth           50,000    0.03         1,550.00        697.50
                                                   $            $               $
          8.18.17    Jeff Smth           222,581   0.03         6,900.01        3,105.00
                                                   $            $               $
          8.18.17    Auric Davis         26,225    0.03         812.98          365.84




                                                               SC14_15-REPORTS-038707
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.837 Page 33 of 67




                                                  $       $            $
           8.18.17   Auric Davis       38,291     0.03    1,187.02     534.16
                                                  $       $            $
           8.18.17   Rod Long          77,881     0.03    2,414.31     1,086.44
                                                  $       $            $
           8.18.17   Rod Long          19,163     0.03    594.05       267.32
                                                  $       $            $
           8.18.17   Frank Karth       90,032     0.03    2,800.00     1,260.00
                                                  $       $            $
           8.18.17   Dick thomas       83,000     0.03    2,581.30     1,161.59
                                                  $       $            $
           8.18.17   Dick thomas       10,000     0.03    310.00       139.50
                                                  $       $            $
           8.18.17   Dick thomas       10,000     0.03    310.00       139.50
                                                  $       $            $
           8.18.17   James Webster    100,000     0.03    3,000.00     1,350.00
                                                  $       $            $
          8.18.17    James Webster     60,771     0.03    1,889.98     850.49
                                                  $       $            $
          8.18.17    Dale Bennett      64,308     0.03    1,961.39     882.63
                                                  $       $            $
          8.18.17    Bill Short        94,637     0.32    29,905.29    13,457.38
                                                  $       $            $
          8.18.17    Don Paris        102,893     0.03    3,199.97     1,439.99
                                                  $       $            $
          8.18.17    D. Stenke        643,086     0.03    19,999.97    8,999.99
                                                  $       $            $
          8.18.17    Charlie Lou       64,311     0.03    1,961.49     882.67
                                                  $       $            $
          8.18.17    Jeff Smith       112,414     0.03    3,260.01     1,467.00
                                                  $       $            $
          8.18.17    Jeff Smith         200       0.03    5.80         2.61
                                                  $       $            $
          8.18.17    Jeff Smith        60,000     0.03    1,740.00     783.00
                                                  $       $            $
          8.18.17    Jeff Smith       112,187     0.03    3,489.02     1,570.06
                                                  $       $            $
          8.18.17    Jeff Smith        10,000     0.03    310.00       139.50
                                                  $       $            $
          8.18.17    Mike Vojtysiak   160,771     0.03    4,999.98     2,249.99
                                                  $       $            $
          8.18.17    MarkAlbala        90,000     0.03    2,853.00     1,283.85
                                                  $       $            $
          8.18.17    Mark ALbala       25,000     0.03    775.00       348.75
                                                          $            $
                                                          -            -
                                      3,703,306           136,765.48   47,867.91




                                                         SC14_15-REPORTS-038708
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.838 Page 34 of 67




                         EXHIBIT
                           31
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.839 Page 35 of 67




                                                                            6622


                                                        SC14_15-REPORTS-038709
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.840 Page 36 of 67




                                                                            6623


                                                        SC14_15-REPORTS-038710
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.841 Page 37 of 67




                                                                            6624


                                                        SC14_15-REPORTS-038711
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.842 Page 38 of 67




                                                                            6625


                                                        SC14_15-REPORTS-038712
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.843 Page 39 of 67




                         EXHIBIT
                           32
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.844 Page 40 of 67




                                                                                344


                                                        SC14_15-REPORTS-038713
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.845 Page 41 of 67




                                                                                345


                                                        SC14_15-REPORTS-038714
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.846 Page 42 of 67




                         EXHIBIT
                           33
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.847 Page 43 of 67




                                                                            6086


                                                        SC14_15-REPORTS-038715
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.848 Page 44 of 67




                                                                            6087


                                                        SC14_15-REPORTS-038716
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.849 Page 45 of 67




                         EXHIBIT
                           34
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.850 Page 46 of 67




                                                                    7.16. LBTD
            Date     Bu~ers Name        Shares    Price Per    Total Sale        Gross Comm
                                                  $             $                $
           8.16.17   Don Paris          13,333    0.13         1,733.29          779.98
                                                  $             $                $
           8.16.17   Lynwood Loftrach   14,666    0.13         1,906.58          857.96
                                                  $             $                $
           8.16.17   George Piperas     17,333    0.15         2,565.28          1,154.38
                                                  $             $                $
          8.16.17    Don Clark          7,666     0.14         1,034.91          465.71
                                                  $             $                $
          8.16.17    Don Clark          9,000     0.13         1,170.00          526.50
                                                  $             $                $
           8.16.17   Dale Burns         30,000    0.10         3,000.00          1,350.00
                                                  $             $                $
           8.16.17   Richard Runwood    21,000    0.15         3,150.00          1,417.50
                                                  $             $                $
           8.16.17   Richard Runwood    2,333     0.13         303.29            136.48
                                                  $             $                $
           8.16.17   Dale Burns         20,000    0.10         2,000.00          900.00
                                                  $             $                $
           8.16.17   Zoltan Bodor       21,000    0.15         3,150.00          1,417.50
                                                  $             $                $
           8.16.17   Ken Anderson       5,247     0.13         682.11            306.95
                                                  $             $                $
           8.16.17   Ken Anderson       4,943     0.11         519.02            233.56
                                                  $             $                $
           8.16.17   Ruselll Dietzen    15,000    0.13         1,890.00          850.50
                                                                $                $
                                                               -                 -
                                                                $                $
                                        181,521                - 23,104.48       - 6,931.34




                                                              SC14_15-REPORTS-038717
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.851 Page 47 of 67




                         EXHIBIT
                           35
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.852 Page 48 of 67




                                                                                329


                                                        SC14_15-REPORTS-038718
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.853 Page 49 of 67




                                                                                330


                                                        SC14_15-REPORTS-038719
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.854 Page 50 of 67




                                                                                331


                                                        SC14_15-REPORTS-038720
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.855 Page 51 of 67




                                                                                332


                                                        SC14_15-REPORTS-038721
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.856 Page 52 of 67




                                                                                333


                                                        SC14_15-REPORTS-038722
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.857 Page 53 of 67




                                                                                334


                                                        SC14_15-REPORTS-038723
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.858 Page 54 of 67




                                                                                335


                                                        SC14_15-REPORTS-038724
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.859 Page 55 of 67




                                                                                336

                                                        SC14_15-REPORTS-038725
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.860 Page 56 of 67




                         EXHIBIT
                           36
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.861 Page 57 of 67




                                                                            6578


                                                        SC14_15-REPORTS-038726
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.862 Page 58 of 67




                                                                            6579


                                                        SC14_15-REPORTS-038727
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.863 Page 59 of 67




                                                                            6580


                                                        SC14_15-REPORTS-038728
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.864 Page 60 of 67




                                                                            6581


                                                        SC14_15-REPORTS-038729
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.865 Page 61 of 67




                                                                            6582

                                                        SC14_15-REPORTS-038730
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.866 Page 62 of 67




                         EXHIBIT
                           37
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.867 Page 63 of 67




                                                          QBIO 5/9-5/13
           Date     Buyers Name      Shares   Price Per    Total Sale   Gross Comm
                                              $             $           $
         5/9/2016   Mat Gates         900     3.97         3,573.00     1,071.90
                                              $             $           $
         5/9/2016   Ron Levine        297     3.97         1,179.09     353.73
                                              $             $           $
         5/9/2016   Ron Levine        990     3.97         3,930.30     1179.09
                                              $            $            $
        5/10/2016   Jim Nye           630     3.92         2,469.60     740.88
                                              $            $            $
        5/10/2016   Donny Wade        255     3.92         999.60       299.88
                                              $            $
        5/10/2016   Kenneth Walker    765     3.92         2,998.80     $        899.64
                                              $            $            $
        5/11/2016   Jim Nye           600     3.93         2,358.00     760.50
                                              $            $            $
        5/11/2016   John Scheltz      395     3.80         1,501.00     450.30
                                              $            $            $
        5/12/2016   Thomas Warren     649     3.85         2,498.65     749.59
                                              $            $
        5/13/2016   Brandon Flynn    1,020    3.82         3,896.40     $        1168
                                                           $            $

                                                           $            $

                                                           $            $

                                                           $            $

                                                           $            $




                                                                 SC14_15-REPORTS-038731
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.868 Page 64 of 67




                         EXHIBIT
                           38
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.869 Page 65 of 67




                                                                            5169


                                                        SC14_15-REPORTS-038732
Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.870 Page 66 of 67




                         EXHIBIT
                           39
    Case 3:18-cr-03072-BTM Document 190-1 Filed 10/25/19 PageID.871 Page 67 of 67




J




                                                                                1070


                                                            SC14_15-REPORTS-038733
